DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/27/2018 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2016-130603, filed 06/30/2016 acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/JP2017/022972, filed 06/22/2017, is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “comparison unit” in claims 1, 6, 7, “display control unit” in claims 1, 6, 10, 11, “display unit” In claims 1, 6, 10, 11, 13, 18, 19 and “input unit” in claim 12.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification found “data processing unit” performing the function of the “comparison unit” ([0015]) wherein the functions of the “data processing unit” is performed by a “processor” ([0023]). Therefore the “comparison unit” is interpreted as part of a processor or computer or equivalent. Similarly, the “display control unit” is found to be performed by the “data processing unit” ([0023]) therefore, the “display control unit” is interpreted as part of a processor or computer or equivalent. The “display unit” is found to be a display as exemplified by a processor monitor or screen (Fig.1 display 110 and [0016]) and is interpreted as a display/screen or equivalent. The “input unit” is found to be a generic user interface between the use and the device ([0016]) and is interpreted as such or equivalent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claims 1 and 13 are also rejected due to said dependency. 
Claims 1 and 12 recite “object information”. It is unclear what limitation is intended with these term “object information”. The specification does not provide any limiting definition of what “information” related to the object is considered such that one of ordinary skill in the art would know how to avoid infringement, i.e., what exactly is the “information” related to the “object”. Clarification is requested via amendment.
 Claim 1 recite “object information based on an acoustic wave”. It is unclear in what way the “object information” are “BASED ON” an acoustic wave. Such generic functional claim language amounts to descriptions of problems to be solved and/or functions, and covers all means or methods of performing the claimed functions. As a result, the boundary of mathematical or computational operations required to achieve the claimed result cannot be drawn. Therefore, the claims are indefinite for failing to point out the requisite computational techniques that are 
Claims 12 and 16 recite “accept/accepting the specifications of the first region and the second region”. First, there is insufficient antecedent basis for this limitation “specifications” in the claim. Additionally, it is unclear what limitation is intended with the term “specifications”. The specification does not provide any limiting definition of what “specifications” related to the object/data is considered such that one of ordinary skill in the art would know how to avoid infringement, i.e., what exactly are the “specifications” related to the object/data. Clarification is requested via amendment. Additionally, the term “accept/accepting” is unclear as what limitation is intended such that one of ordinary skill in the art would know how to avoid infringement, i.e., what exactly are “accepted”. Clarification is requested via amendment.
Claim 19 recites “predetermined condition”. It is unclear what limitation is intended with the term “predetermined condition”. The specification does not provide a limiting definition of such condition such that one of ordinary skill in the art would know how to avoid infringement, i.e., what exactly are the “predetermined condition”. Clarifications are requested via amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea as mental activity without significantly more. 
The independent claim 1 recites “obtains object information based on an acoustic wave propagated from an object irradiated with light”, “compare characteristic information in a first region in an image corresponding to the object information with characteristic information in a second region that is different from the first region”, “to display information based on a result of the comparison on a display unit”. This judicial exception is not integrated into a practical 
Similarly, the independent claim 13 recites “displaying an image of the object based on the acoustic wave on a display unit; and displaying, when a first region and a second region in the displayed image are specified, information based on a comparison of characteristic information in the first region and the second region on the display unit”. This judicial exception is not integrated into a practical application because the processing of the signal and data is not positively claimed within the claims wherein the claims are only directed to displaying and image and displaying the results of a comparative analysis based on the image and since such activity would have been commonly performed by practitioner visually analyzing patient images with comparative analysis of different visual data and provide reports of such analysis. The dependent claims 14-16 and 20 recite “the image of the object is an image indicating function information of the object”, “the first region and the second region are blood vessels, the control method further comprising displaying of types of the blood vessels in the first region and the second region”, “accepting the specifications of the first region and the second region in the image” and “the characteristic information in the first region and the characteristic information in the second region are at least one of oxygen saturations and hemoglobin amounts in the respective regions, and a length, an area, and a volume of a structure in the object” do not add additional elements to integrate the judicial exception of independent claim 13 into a practical application since these claims are just providing limitations on what could be the object information commonly acquired by a photoacoustic device or any other imaging medical device and the results of the analysis performed by the practitioner in view of the object information. Therefore these claims do not include additional elements that are sufficient to amount to significantly more than the judicial 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10 , 12-16, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2011 Optics Letters 36:1029-1031; Pub.Date 2011) in view of Song (2010 PhD Thesis Washington University 113 pages; Pub.Date 2010).
Regarding claim 1, Wang teaches a system and method based photoacoustic microscopy apparatus (Title and abstract) with a processor (Fig.1 system DAC PC with Control PC wherein PC is interpreted broadly as a personal computer) acquiring signal data from an ultrasound transducer (Fig. 1 ultrasound transducer) from photoacoustic wave from a patient/object (Fig.1 an information obtaining apparatus that obtains object information based on an acoustic wave propagated from an object irradiated with light, wherein the information obtaining apparatus comprising: a comparison unit (Fig. 1 part of the system DAC PC with Control PC) configured to compare characteristic information in a first region in an image corresponding to the object information with characteristic information in a second region that is different from the first region;(Figs.2a-2b and Figs.3a,c,e,g with system DAC PC with Control PC calculating the concentrations of HbO2 and HbR and oxygen saturation sO2 distribution within a target region with different regions with arteries and veins by comparing levels of oxygen saturation as in p.1030 col.1 4th ¶, 6th ¶ and col.2 last ¶ to p.1031 col.1 1st ¶ for different regions having hemoglobin but presenting different sO2 as characteristic information as compared using a color mapping) and a display control unit (Fig.1 implicit part of the system DAC PC with Control PC to provide images of Figs.2a-2b and Figs.3a,c,e,g) configured to display information based on a result of the comparison on a display unit (Fig.1 system DAC PC with Control PC as broadly interpreted as personal computer having implicitly a display monitor to display results as in Figs.2a-2b and Figs.3a,c,e,g for the spatial distribution of the sO2 within the target region using a color coded range for the sO2 and with identification of arteries and veins according to the magnitude of sO2). 
As Wang does not specifically teach the display with the control display unit and the comparison unit, one of ordinary skill in the would recognize that a personal computer as PC would be a generic computer having programs and software for perfoming the control of each of the part of the photoacoustic imaging device of Wang and for analyzing the transducer signals for extracting the oxygen saturation for each pixel of the sO2 images as displayed by Wang, since Song from the same laboratory group teaches similar photoacoustic apparatus (Title and abstract) with the same key element settings (Fig. 3.1) for measuring the blood oxygen saturation sO2 for photoacoustic tomography (p.87 “our system was capable of imaging both the concentration and oxygen saturation of hemoglobin”) wherein the control and calculation and data processes are 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method obvious by Wang with the display with the control display unit and the comparison unit, since one of ordinary skill in the art would recognize that using generic personal computer with real-time display for real time tomography with photoacoustic microscopy was known in the art as taught by Song. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Song teach the use of similar photoacoustic microscopy devices for imaging blood vessels. The motivation would have been to ideally provide a 3D tomographic image of the blood vessels, as suggested by Song (p.86-87 ¶ 8.4 “The system provided volumetric imaging” and “was capable of imaging both the concentration and oxygen saturation of hemoglobin”).
Regarding claim 13, Wang and Song, as discussed in claim 1, teach a real-time display controlled by a personal computer for photoacoustic tomographic microscopy (Wang Fig.1 and Song Fig. 3.1) with a control method for a signal processing apparatus that processes a signal based on an acoustic wave propagated from an object irradiated with light (Wang Fig.1 and Song Fig. 3.1), with the control method comprising: displaying an image of the object based on the acoustic wave (Wang: Figs.2a-2b and Figs.3a,c,e,g) on a display unit (Song Fig.3.1); and displaying, when a first region and a second region in the displayed image are specified (Wang Figs.2a-2b and Figs.3a,c,e,g with specification of arteries and veins as first and second regions), information based on a comparison of characteristic information in the first region and the second region (Wang Figs.2a-2b and Figs.3a,c,e,g based on oxygen saturation levels as characteristic information) on the display unit (Song Fig. 3.1). Therefore Wang and Song teach claim 13.

Regarding claims 2 and 14, as discussed above for claims 1 and 13, Wang teaches the characteristic information as being the level of oxygen saturation which one of the physiological function of the blood vessel to transport oxygen via red blood cells therefore teaching the characteristic information in the first region and the characteristic information in the second region are function information of the object or tissue as claimed.
Regarding claim 3, as discussed above Wang teaches the first region and the second region are parts of blood vessels of the object (Figs.2a-2b and Figs.3a,c,e,g).
Regarding claim 4, Wang teaches the first region and the second region correspond to different parts of the same blood vessel (Wang Figs.2a-2b and Figs.3a,c,e,g with different regions of the same blood vessel).
Regarding claim 5, Wang teaches one of the first region and the second region is an artery and the other one is a vein (Figs.2a-2b and Figs.3a,c,e,g).
Regarding claims 6 and 15, as discussed for claim 5, Wang teaches one of the first region and the second region is an artery and the other one is a vein (Figs.2a-2b and Figs.3a,c,e,g) based on the oxygen saturation level and using a color coded mapping (with identification as reported in Fig. 3g) therefore teaching the comparison unit further determines types of the blood vessels in the first -2-Attorney Docket: 10170413WOUS01 region and the second region, and the display control unit further displays the types of the blood vessels in the first region and the second region on the display unit as in claim 6 and the first region and the second region are blood vessels, the control method further comprising displaying of types of the blood vessels in the first region and the second region as in claim 15.
Regarding claim 8, Wang teaches the display of the arteries and veins placed at similar depth since the light is pinhole focused to suppress out-of-focused light to allow point photoacoustic signal with an x-y-z scanner with imaging the blood vessels of the ear of a mouse 
Regarding claims 9 and 20, Wang teaches the characteristic information in the first region and the characteristic information in the second region are at least one of oxygen saturations and hemoglobin amounts in the respective regions, and a length, an area, and a volume of a structure in the object (Figs.2a-2b and Figs.3a,c,e,g with oxygen saturation levels as characteristic information for arteries and veins).
Regarding claim 10, Wang teaches the display control unit displays plural pieces of characteristic information with regard to the first region and the second region on the display unit (Figs.2a-2b and Figs.3a,c,e,g using color coded mapping of the oxygen saturation levels wherein the different levels reads on the plural pieces of characteristic information).
Regarding claims 12 and 16, Song teaches a GUI/user interface (p.19 last ¶ and p.42-43 ¶ 4.2.3 Data acquisition and volume imaging with GUI for user-friendly control of operations of acquisition and imaging and data logging and display options for the different regions including the blood vessels) with therefore teaching an input unit configured to accept specifications of the first region and the second region from the object information as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method obvious by Wang and Song with an input unit configured to accept specifications of the first region and the second region from the object information, since one of ordinary skill in the art would recognize that using a GUI for controlling and performing real time tomography with photoacoustic microscopy was known in the art as taught by Song. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wang and Song teach the use of similar photoacoustic microscopy devices for imaging blood vessels. The motivation would have been to ideally provide a 3D tomographic image of the blood vessels, as suggested by Song (p.86-87 ¶ .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2011 Optics Letters 36:1029-1031; Pub.Date 2011) in view of Song (2010 PhD Thesis Washington University 113 pages; Pub.Date 2010) as applied to claims 1-6, 8-10 , 12-16, 20  and further in view of Atlee et al. (USPN 20150112172 A1; Pub.Date 04/23/2015; Fil.Date 06/17/2013).
Wang and Song teach an apparatus and control method as set forth above.
Wang and Song do not specifically teach the types of the blood vessels in the first region and the second region on the basis of a histogram of the characteristic information in the first region and the second region as in claim 7.
However, Atlee teaches within the same field of endeavor of imaging tissue with the determination of the oxygen saturation of the blood vessels (Title and abstract and Fig.1) the display of the oxygen saturation histograms (Fig.1 and [0059] “histogram of oxygen saturation values” ... “to assist to distinguish venous and arterial structures”) and using the histograms to identify venous structures from arterial structures ([0062] “mixed venous oxygen saturation in the range of 40% to 80%, or approximately 75% in a healthy patient”, and Fig. 12 with high oxygen saturation for arterial structures) with identification of presence or absence of venous or arterial structures (Figs. 15-17) therefore teaching the types of the blood vessels in the first region and the second region on the basis of a histogram of the characteristic information in the first region and the second region as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method obvious by Wang and Song with the types of the blood vessels in the first region and the second region on the basis of a histogram of the characteristic information in the first region and the second region, since one of ordinary skill in the art would recognize that using oxygen saturation histogram was known in the art as .

Claims 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2011 Optics Letters 36:1029-1031; Pub.Date 2011) in view of Song (2010 PhD Thesis Washington University 113 pages; Pub.Date 2010) as applied to claims 1-6, 8-10 , 12-16, 20  and further in view of Oyama et al. (USPN 20140187903 A1; Pub.Date 07/03/2014; Fil.Date 12/20/2013) and in view of Nair (USPN 8560968 B1; Pat.Date 10/15/2013; Fil.Date 03/24/2010).
Wang and Song teach an apparatus and control method as set forth above.
Wang and Song do not specifically teach the display control unit displays a type of a disease on the display unit as the information based on the result of the comparison as in claim 11 and 18.
Wang and Song do not specifically teach in a case where the result of the comparison satisfies a predetermined condition, a part where the predetermined condition is satisfied and the other part are displayed by using different display methods on the display unit in the displaying the information based on the comparison as in claim 19.
However, Oyama teaches within the same field of endeavor of photoacoustic imaging of blood vessels (Title and abstract) with the determination of the functional oxygen saturation distribution ([0006] and [0049] from photoacoustic data to generate image) and the determination of the presence of a tumor via distribution of neovascular vessels with oxygen saturation distribution ([0064]) teaching a type of a disease ... as the information based on the result of the comparison. Additionally, Nair teaches within the same field of endeavor of medical diagnosis of the cardio-vascular system of a patient (Title and abstract) the common practice for reporting the th–6th ¶ report and Fig.1 or 15 window 2020 or 2030 with disease in concurrence with found structures such as hypertrophy or pseudo-aneurism or suspected embolism... as in col.23-24 Table – Echography Primary Reporting Structures, such as in Fig. 31B with note of arterial stenosis in col.35 6th ¶) therefore teaching a display control unit to display a type of disease on the display unit based on the accessible information.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method obvious by Wang and Song with the display control unit displays a type of a disease on the display unit as the information based on the result of the comparison, since one of ordinary skill in the art would recognize that using oxygen saturation distribution for determining the presence of a vascular related disease was known in the art as taught by Oyama and since reporting the analysis conclusion of a physiological status of the vascular system was also common practice as taught by Nair. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang, Oyama and Nair teach the determination of the oxygen saturation distribution within a region for diagnosis purposes. The motivation would have been to ideally provide a visual report of the physiological state of the vascular region as common practice, as suggested by Nair  (col.3 5th–6th ¶ report).
Regarding claim 19, as discussed above, Oyama and Nair teaches the determination of disease according to the oxygen saturation distribution for the blood vessels. Additionally, Nair teaches the identification of stenosis and occlusion (col.23-24 Table--Echocardiograph Primary Reporting Structures) with the severity of the stenosis according to the blood flow and oxygen saturation (col.30 Table) wherein Nair teaches the use of additional display mode such as an arrow for indicating the part of the region as downstream vasculature part not following the predetermined range of characteristic information defining the normal vascular structure without stenosis (Fig. 49 arrow indicative of a stenosis within the blood vasculature) therefore reading on 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method obvious by Wang and Song with in a case where the result of the comparison satisfies a predetermined condition, a part where the predetermined condition is satisfied and the other part are displayed by using different display methods on the display unit in the displaying the information based on the comparison, since one of ordinary skill in the art would recognize that using oxygen saturation distribution for determining the presence of a vascular related disease was known in the art as taught by Oyama with the display of the normal vascular parts and stenosis parts as taught by Wang with the additional extra mode of display attached to the stenosis parts with displaying arrows for identifying the presence of the stenosis within the vascular system as taught by Nair. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Wang, Oyama and Nair teach the determination of the oxygen saturation distribution within a region for diagnosis purposes. The motivation would have been to ideally provide a visual report of the physiological state of the vascular region as common practice with the visual warning of the location of stenosis with their severity, as suggested by Nair  (Fig.49).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2011 Optics Letters 36:1029-1031; Pub.Date 2011) in view of Song (2010 PhD Thesis Washington University 113 pages; Pub.Date 2010) as applied to claims 1-6, 8-10, 12-16, 20  and further in view of Atlee et al. (USPN 20150112172 A1; Pub.Date 04/23/2015; Fil.Date 06/17/2013) and in view of McQuilkin et al. (USPN 20160069743 A1; Pub.Date 03/10/2016; Fil.Date 06/17/2015).
Wang and Song teach an apparatus and control method as set forth above.

However, as discussed in claim 7, Atlee teaches within the same field of endeavor of imaging tissue with the determination of the oxygen saturation of the blood vessels (Title and abstract and Fig.1) the display of the oxygen saturation histograms (Fig.1 and [0059] “histogram of oxygen saturation values” ... “to assist to distinguish venous and arterial structures”) and using the histograms to identify venous structures from arterial structures ([0062] “mixed venous oxygen saturation in the range of 40% to 80%, or approximately 75% in a healthy patient”, and Fig. 12 with high oxygen saturation for arterial structures, as in Figs. 15-17). Additionally, McQuilkin teaches within the same field of endeavor of imaging with the determination oxygen saturation ([0477]-[0479]) the use of ranging the oxygen saturation in order to obtain either an image of the venous vascular structure or an image of the arterial vascular structure ([00477]-[0479]) therefore reading on comprising varying the display in a case where the information based on the comparison of the characteristic information is not within a range of a predetermined value from the display in a case where the information is within the range of the predetermined value as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method obvious by Wang and Song with comprising varying the display in a case where the information based on the comparison of the characteristic information is not within a range of a predetermined value from the display in a case where the information is within the range of the predetermined value, since one of ordinary skill in the art would recognize that using oxygen saturation distribution for determining the presence of venous structures or arterial structures was known in the art as taught by Atlee and since providing images with only arterial vascular structures or only arterial vascular structures 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785